BARFIELD, J.
The former husband appeals the trial court’s order denying a request for modification of child support and visitation. We find no error in the denial of the petition for modification, and affirm as to that point. In denying the former wife’s motion for attorney’s fees, however, the trial court’s order fails to make proper findings regarding whether each party has the ability to pay his or her own attorney’s fees. Absent such a finding, the denial of fees is erroneous because of the apparent substantial disparity in the income of the parties. Hyatt v. Hyatt, 672 So.2d 74 (Fla. 1st DCA 1996). On remand, the trial court should make the proper findings regarding attorney’s fees.
REVERSED in part and REMANDED.
VAN NORTWICK and POLSTON, JJ., CONCUR.